Citation Nr: 0002749	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  94-04 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for recurrent low back 
pain with degenerative changes and herniation of L5 - S1, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for migrainoid 
headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had completed in excess of 20 years of active 
service upon his retirement in January 1990.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from January 1993 and May 1995 decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The appeal was previously remanded by the Board in October 
1996 and December 1998.  


FINDINGS OF FACT

1.  The claims of entitlement to increased ratings are 
plausible and all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  

2.  The veteran's service-connected recurrent low back pain 
with degenerative changes and herniation of L5 - S1 is 
manifested by pain with severe limitation of motion, muscle 
spasm, disc herniation at L5 - S1, and radiculopathy into 
both lower extremities with sensory loss of S1.  

3.  The veteran's migrainoid headaches are manifested by 
soreness in the mid forehead and nose, but more than 
characteristic prostrating attacks averaging 1 in 2 months 
over the last several months are not demonstrated.  


CONCLUSIONS OF LAW

1.  The claims for increased ratings are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a 60 percent evaluation for recurrent 
low back pain with degenerative changes and herniation of 
L5 - S1 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Part 4, Diagnostic Code 5293 (1999); VAOPGCPREC 36-97 
(December 12, 1997).  

3.  The criteria for an evaluation greater than 10 percent 
for migrainoid headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 8100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
Id.  The veteran has been afforded VA examinations and a 
personal hearing, and treatment records have been obtained.  
The Board is satisfied that all available relevant evidence 
has been obtained regarding the claims, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, as except as noted below, that 
would warrant an exposition of the remote clinical history 
and findings pertaining to the disabilities at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Low Back

The veteran's service-connected low back disability has been 
evaluated under Diagnostic Code 5293 of the Rating Schedule.  
Diagnostic Code 5293 provides that for moderate recurring 
attacks of intervertebral disc syndrome a 20 percent 
evaluation will be assigned.  Where intervertebral disc 
syndrome is severe with recurring attacks with intermittent 
relief a 40 percent evaluation will be assigned.  Where there 
is pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief a 
60 percent evaluation will be assigned.  VAOPGCPREC 36-97 
provides that the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
must be considered when a veteran receives less than the 
maximum schedular rating under Diagnostic Code 5293.  

June 1993 X-rays and MRI of the veteran's lumbosacral spine 
reflects that he has minimal osteoarthritic changes and disc 
herniation at L5 - S1.  VA treatment records reflect that the 
veteran has been seen regularly for complaints of low back 
pain and reflect that he uses a TENS unit.  Reports of VA 
examinations have consistently indicated the veteran's 
reports of radiating pain into the lower extremities.  The 
report of an October 1995 VA examination also indicates 
diagnoses including muscle spasms in the lumbar spine.  The 
report of a December 1996 VA neurology examination reflects 
that there is sensory loss over the S1 dermatome.  The 
assessment included that the veteran experienced chronic low 
back pain with radiation to the buttocks and then to his feet 
with sensory loss of S1.  While the medical evidence reflects 
that the veteran's range of motion of the low back varied, 
with the report of a November 1997 VA examination reflecting 
65 degrees of forward flexion and 15 degrees of extension 
with complaints of pain and tilting and twisting, 
bilaterally, to 30 to 35 degrees without apparent discomfort, 
the report of a December 1996 VA orthopedic examination 
reflected forward flexion to 50 degrees, backward extension 
to 10 degrees, left lateroflexion to 10 degrees, right 
lateroflexion to 15 degrees, and rotation to 5 degrees, 
bilaterally, with pain in forward flexion.  This examination 
also noted that the veteran did not have muscle spasm.  

With consideration of the above evidence that, at various 
times, indicates that the veteran both does and does not 
experience muscle spasm as well as competent medical evidence 
indicating that he consistently experienced radiating pain 
into the lower extremities with specifically identified 
sensory loss in S1 as well as competent medical evidence 
reflecting a herniated disc at L5 - S1, and the range of 
motion indicating severe loss at times, the Board concludes 
that the evidence is in equipoise with respect to whether or 
not the veteran's service-connected low back disability more 
nearly approximates the criteria for pronounced 
intervertebral disc syndrome.  In resolving all doubt in the 
veteran's behalf, the Board concludes that a 60 percent 
evaluation under Diagnostic Code 5293 is warranted.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.7.  

Headaches

VA outpatient treatment records and examinations have 
consistently shown that the veteran reports ongoing 
headaches.  Further, treatment records and examinations have 
consistently characterized the headaches as being tension 
headaches and not being migraine in character.  For example, 
a December 1994 VA outpatient treatment record reflects an 
assessment that the veteran has tension headaches that are 
controlled with Tylenol.  A December 1995 report of VA 
neurology examination reflects the veteran's complaints of 
intermittent frontal headaches without migraine 
characteristics.  A December 1996 report of VA neurology 
examination reflects the assessment that headaches described 
by the veteran are tension, not migraine and the report of a 
November 1997 VA neurology examination reflects that the 
veteran's headaches were described as soreness in the mid 
forehead and nose.  Reports of VA MRI's of the veteran's head 
and brain in 1997 were normal.

The veteran's service-connected headache disability has been 
evaluated as 10 percent disabling under Diagnostic Code 8100 
of the Rating Schedule.  Diagnostic Code 8100 provides that a 
10 percent evaluation will be assigned for migraine headaches 
with characteristic prostrating attacks averaging 1 in 2 
months over the last several months.  A 30 percent evaluation 
will be assigned with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  

Although, during the veteran's personal hearing in September 
1995, the veteran offered testimony indicating that he would 
isolate himself when he had headaches, in response to a 
question attempting to compare his headaches with being 
prostrating, the competent medical evidence of record 
reflects that the veteran has reported ongoing headaches, but 
does not indicate that these headaches have ever been 
characterized as prostrating.  The competent medical evidence 
has unequivocally consistently reported these headaches as 
tension headaches and has never indicated that they were 
prostrating.  Rather, the competent medical evidence has 
indicated that they were controlled by Tylenol in 1994 and 
were described as a soreness in the mid forehead and nose in 
1997.  In the absence of any competent medical evidence that 
reflects that the veteran's headaches are manifested by 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months and competent 
medical evidence that reflects that the headaches are 
controlled by Tylenol and are manifested by a soreness in the 
mid forehead and nose, the Board concludes that a 
preponderance of the evidence is against a finding that the 
veteran's headaches result in more than characteristic 
prostrating attacks averaging 1 in 2 months over the last 
several months.  Therefore, a preponderance of the evidence 
is against an evaluation greater than the 10 percent that has 
been granted herein.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.7.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1991), only in cases where the issue is expressly raised by 
the claimant or the evidence before the Board contains 
evidence of "exceptional or unusual" circumstances indicating 
that the rating schedule may be inadequate to compensate for 
the average impairment of earning capacity due to disability.  
In this case, consideration of an extraschedular rating has 
not been expressly raised.  Further, the record does not 
contain evidence of "exceptional or unusual" circumstances 
that would preclude the use of the regular rating schedule.  
In this regard, the record does not indicate that the 
veteran's low back disability or headache disability has 
required frequent hospitalizations or marked interference 
with the veteran's employment.  


ORDER

An increased rating of 60 percent for recurrent low back pain 
with degenerative changes and herniation of L5 - S1 is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

An increased rating for migrainoid headaches is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

